     Case 5:16-cv-00189-JGB-SP Document 284 Filed 02/15/19 Page 1 of 3 Page ID #:5721


       LAW OFFICES OF RONALD A.                COHELAN KHOURY & SINGER
 1     MARRON                                  TIMOTHY D. COHELAN (SBN 60827)
       RONALD A. MARRON                        TCohelan@CKSLaw.com
 2     (SBN 175650)                            ISAM C. KHOURY (SBN 58759)
 3     ron@consumersadvocates.com              IKhoury@CKSLaw.com
       MICHAEL T. HOUCHIN                      MICHAEL D. SINGER (SBN 115301)
 4     (SBN 305541)                            msinger@ckslaw.com
       mike@consumersadvocates.com             J. JASON HILL (SBN 179630)
 5     651 Arroyo Drive                        JHill@CKSLaw.com
       San Diego, California 92103             605 C Street, Suite 200
 6     Telephone: (619) 696-9006               San Diego, California 92101
       Facsimile: (619) 564-6665               Telephone: (619) 239-8148
 7     Counsel for Plaintiffs and the          Facsimile: (619) 595-3000
       Proposed Class
 8
 9
10                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
11
12
   VEDA WOODARD, TERESA RIZZO-                  CASE NO. 5:16-cv-00189-JGB-SP
13 MARINO, and DIANE MORRISON,
                                                CLASS ACTION
14 on behalf of themselves, all others
   similarly situated, and the general
15 public,                                      PLAINTIFFS’ NOTICE OF
                                                MOTION AND MOTION FOR
16
                              Plaintiffs,       PRELIMINARY APPROVAL OF
17                                              CLASS ACTION SETTLEMENT
                       vs.
18                                              WITH NATUREX, INC.

19 LEE LABRADA; LABRADA                         Date:    March 18, 2019
   BODYBUILDING NUTRITION, INC.;
20 LABRADA NUTRITIONAL                          Time:    9:00 a.m.
                                                Ctrm:    1
21 SYSTEMS, INC.; DR. MEHMET C.                 Judge:   Hon. Jesus G. Bernal
   OZ, M.D.; ENTERTAINMENT
22 MEDIA VENTURES, INC. d/b/a OZ
23 MEDIA; ZOCO PRODUCTIONS,
   LLC; HARPO PRODUCTIONS, INC;
24
   SONY PICTURES TELEVISION, INC;
25 NATUREX, INC.; and
26 INTERHEALTH
   NUTRACEUTICALS, INC.,
27
28                            Defendants.



                            Woodard et al. v. Labrada et al., No. 5:16-cv-00189-JGB-SP
         PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                                             SETTLEMENT WITH NATUREX, INC.
     Case 5:16-cv-00189-JGB-SP Document 284 Filed 02/15/19 Page 2 of 3 Page ID #:5722



 1 TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE THAT, on March 18, 2019 at 9:00 a.m., or as
 3 soon thereafter as the matter may be heard, in Courtroom 1 of the United States
 4 District Court for the Central District of California, Eastern Division, 3470 Twelfth
 5 Street Riverside, California 92501, before the Honorable Jesus G. Bernal, presiding,
 6 Plaintiffs Veda Woodard, Teresa Rizzo-Marino, and Diane Morrison (“Plaintiffs”)
 7 will and hereby do move the Court for an Order for preliminary approval of a class
 8 action settlement with Naturex, Inc. (“Naturex”).
 9          This motion is based on this Notice of Motion, the concurrently-filed
10 Memorandum of Points and Authorities, the concurrently-filed Declaration of
11 Ronald A. Marron and Exhibits 1 through 3 attached thereto, the concurrently-filed
12 Declaration of Timothy D. Cohelan and Exhibit A attached thereto, the concurrently-
13 filed Proposed Order Granting Joint Motion for Preliminary Approval, all prior
14 pleading and proceedings in this matter, and all other evidence and written and oral
15 argument that will be submitted in support of the Motion.
16
       DATED:      February 15, 2019        /s/ Ronald A. Marron
17                                          RONALD A. MARRON
18
                                            LAW OFFICES OF
19                                          RONALD A. MARRON
20                                          RONALD A. MARRON
21                                          ron@consumersadvocates.com
                                            Michael T. Houchin
22                                          mike@consumersadvocates.com
23                                          651 Arroyo Drive
                                            San Diego, California 92103
24                                          Telephone: (619) 696-9006
25                                          Facsimile: (619) 564-6665
26
                                            COHELAN KHOURY & SINGER
27                                          TIMOTHY D. COHELAN
28                                          TCohelan@CKSLaw.com
                                            ISAM C. KHOURY
                                               1
                            Woodard et al. v. Labrada et al., No. 5:16-cv-00189-JGB-SP
         PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                                             SETTLEMENT WITH NATUREX, INC.
     Case 5:16-cv-00189-JGB-SP Document 284 Filed 02/15/19 Page 3 of 3 Page ID #:5723



 1                                          IKhoury@CKSLaw.com
                                            MICHAEL D. SINGER
 2                                          msinger@ckslaw.com
 3                                          JAMES J. HILL
                                            JHill@CKSLaw.com
 4                                          605 C St #200
 5                                          San Diego, California 92101
 6                                          Telephone: (619) 239-8148
                                            Facsimile: (619) 595-3000
 7                                          Counsel for Plaintiffs and the Proposed
 8                                          Class
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                            Woodard et al. v. Labrada et al., No. 5:16-cv-00189-JGB-SP
         PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                                             SETTLEMENT WITH NATUREX, INC.
